Opinion filed October 16, 2008 











 








 




Opinion filed October 16,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00153-CR
                                                    __________
 
                            PEGGY CARDONA GONZALEZ, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                        Midland
County, Texas
 
                                                 Trial
Court Cause No. CR31792
 

 
                                              M E M
O R A N D U M   O P I N I O N




This
is an appeal from a judgment revoking community supervision.  Peggy Cardona
Gonzalez was indicted for the offense of theft.  The trial court convicted her
and assessed her punishment at confinement for two years in a state jail
facility.  Pursuant to the plea bargain agreement, the trial court suspended
the imposition of the sentence and placed appellant on community supervision
for five years.  After a hearing on the State=s
amended motion to revoke, the trial court found that appellant had violated the
terms and conditions of her community supervision, revoked her community
supervision, and imposed the original  sentence of confinement for two years in
a state jail facility.  We affirm.
In
her sole issue on appeal, appellant contends that her punishment is
disproportionate to the offense and, therefore, is cruel and unusual.  We
disagree.
The
trial court assessed punishment within the range authorized by the legislature
under Tex. Penal Code Ann. '' 12.35(a), 31.03(e)(4)(D)
(Vernon Supp. 2008).  A sentence assessed within the range of punishment
established by the legislature will not be disturbed on appeal.  Jackson v.
State, 680 S.W.2d 809 (Tex. Crim. App. 1984); Bradfield v. State, 42
S.W.3d 350, 354 (Tex. App.CEastland
2001, pet. ref=d). 
Moreover, we note that the punishment assessed was the punishment appellant
agreed to in her plea bargain agreement.  The issue is overruled.
The
judgment of the trial court is affirmed.
 
 
JIM R. WRIGHT
CHIEF JUSTICE
 
October 16, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.